DETAILED ACTION
	This office action is in response to the election filed on August 11, 2022.  Claims 1-30 are pending (claims 10-20 are withdrawn from consideration as being related to a non-elected Group).
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 21-30, in the reply filed on August 11, 2022 is acknowledged.  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Drawings
The corrected drawings (twenty-three (23) pages) were received on November 23, 2021.  These drawings are acknowledged.

Claim Objections
Claims 6-8 and 26-28 are objected to because of the following informalities: regarding claims 6 and 26, the phrase “adapted to exploit” is awkward and should be redrafted.  Claims 7 and 27 depend from claims 6 and 26, respectively.  Regarding dependent claims 8 and 28, the language “further comprises” should be replaced with simply “comprises” because the “bus waveguide” appears to be an example of the pulley-coupler element.  There is no apparent “further” element that would combine with the original element found in claims 1 or 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 1, the term “optimized” to describe the “pulley-coupler” in the claim body is a relative term (an adjective) which renders the claim indefinite. The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Using adjectives to describe a claimed structural feature is not recommended in US PTO practice, because the frame-of-reference of such an adjective may be subjective depending on the user.  The scope (metes-and-bounds) of having a pulley-coupler being “optimized” is unclear under 35 U.S.C. 112(b) from the originally filed application.  Claims 2-9 are also rejected at least as being dependent from claim 1.  

Regarding dependent claim 8, the “optimized’ language is again used, and is rejected for the same reasons as claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. NPL “Periodically poled thin-film lithium niobite microring resonators with a second-harmonic generation efficiency of 250,000%/W.”
Lu et al. NPL teaches (ABS; Figs. 1(a), 2(a)-2(d), 3(d); Entire Document; Conclusion) an optical non-linear photonic device (as shown in Figs. 1(a), 2(c) and 2(d), 3(a)), comprising: a microring resonator made from a material having optical non-linear properties (non-linear resonator shown in Fig. 1(a)), said microring resonator including a plurality of cavity modes configured and capable of exciting quasi-transvers magnetic cavity modes of pump light (Fig. 1(a) is capable of exciting QTM because of structural formation and LN / PPLN used in operations as shown); and an “optimized” (note frame-of-reference for such an adjective; see 35 U.S.C. 112(b) rejection above) pulley-coupler configured to transmit and receive light from said microring resonator (in Fig. 1(a) the waveguide functions to transmit to and receive from the resonator), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1. 
Regarding dependent claim 2, the device of Lu et al. NPL serves to be a frequency converter (2nd harmonic, Title) and is quantum in a frame of reference, which meets all structure of claim 2.  
Regarding claim 3, lithium niobate can be used for the material in Lu (ABS).
Regarding claim 4, at least gallium arsenide is given as an example of a material (Introduction).
Regarding claim 5, the PPLN material example in Lu meets the crystalline orientation for periodic inversion with an electric field capable to be applied to the PPLN.
Regarding claims 6-7, at least second harmonic generation is discussed in Lu for a nonlinear process that can be used in the microring resonator to output a SHG signal.
Regarding claim 8, the element in Fig. 1(a) and Principles of Operation 2A is called a “pulley bus waveguide”, which meets all structure of claim 8.  
Regarding claim 9, the shape of Fig. 1(a) is shaped with tapers along its length (at each end, left and right in Fig. 1(a)).

Regarding independent claim 21, all structure is met by Lu et al. NPL in Figs. 1(a), 2(a) – 2(d), 3(d), and any process of making a product is not given any patentable weight because such fabrication process does not impute any structure that serves to distinguish from the structure present in Lu.  Claims 21-30 are device claims, and the PTO is not equipped to test the myriad methods of making structure in a device claim.  Using common processes such as “etching” or “forming” do not distinguish from the Lu reference in the context of claim 21.  Further, Lu itself discusses etching processes although not necessarily for the “pump” or “waveguide” sub-elements.  For these reasons, claim 21 is anticipated by Lu et al. NPL in terms of structural features and the same intended function as in claim 1 above.

Regarding dependent claim 22, the device of Lu et al. NPL serves to be a frequency converter (2nd harmonic, Title) and is quantum in a frame of reference, which meets all structure of claim 22.  
Regarding claim 23, lithium niobate can be used for the material in Lu (ABS).
Regarding claim 24, at least gallium arsenide is given as an example of a material (Introduction).
Regarding claim 25, the PPLN material example in Lu meets the crystalline orientation for periodic inversion with an electric field capable to be applied to the PPLN.
Regarding claims 26-27, at least second harmonic generation is discussed in Lu for a nonlinear process that can be used in the microring resonator to output a SHG signal.
Regarding claim 28, the element in Fig. 1(a) and Principles of Operation 2A is called a “pulley bus waveguide”, which meets all structure of claim 28.  
Regarding claim 29, the shape of Fig. 1(a) is shaped with tapers along its length (at each end, left and right in Fig. 1(a)).
Regarding claim 30, the bus waveguide of Lu is coupled to a pump (“Telecom Pump”, Fig. 1(a)).

Claims 1-9 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marandi et al. US 2020/0285131 A1 (which has matured into U.S. Patent No. 11,226,538 B2).
Marandi et al. US 2020/0285131 A1 teaches (ABS; Figs. 6, 8, 14A-14C; corresponding text, see paragraphs [0089] – [0119]; Claims) an optical non-linear photonic device (as shown in Figs. 6, 8, 14A-14C), comprising: a microring resonator made from a material having optical non-linear properties (non-linear resonator shown at least in Figs. 8 and 14A-14C), said microring resonator including a plurality of cavity modes configured and capable of exciting quasi-transvers magnetic cavity modes of pump light (at least Figs. 8 and 14A-14C are capable of exciting QTM because of structural formation and LN / PPLN used in operations as shown); and an “optimized” (note frame-of-reference for such an adjective; see 35 U.S.C. 112(b) rejection above) pulley-coupler configured to transmit and receive light from said microring resonator (in Figs. 6, 8, 14A-14C the waveguide functions to transmit to and receive from the resonator), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.  Marandi is capable of all function in claim 1.

Regarding dependent claim 2, the device of Marandi serves to be a frequency converter (OPO, Title and ABS) and is quantum in a frame of reference, which meets all structure of claim 2.  
Regarding claim 3, lithium niobate can be used for the material in Marandi (Fig. 8, 14A, para [0070]).
Regarding claim 4, at least gallium arsenide is given as an example of a material ([0070]).
Regarding claim 5, the PPLN material example in Marandi (Figs. para [0070], [0086], apply electric field, ferroelectric, etc.) meets the crystalline orientation for periodic inversion with an electric field capable to be applied to the PPLN.
Regarding claims 6-7, at least optical parametric oscillation is discussed in Marandi for a nonlinear process that can be used in the microring resonator to output a OPO signal.
Regarding claim 8, the element in Figs. 6, 8, 14A-14C meets the structure of a waveguide and a “bus” waveguide, as it coupled to and from the resonator, which meets all structure of claim 8.  
Regarding claim 9, the shape of Fig. 6 is shaped with tapers along its length (at the coupling areas).

Regarding independent claim 21, all structure is met by Marandi et al. ‘131 in Figs. 6, 8, 14A-14C, and any process of making a product is not given any patentable weight because such fabrication process does not impute any structure that serves to distinguish from the structure present in Marandi.  Claims 21-30 are device claims, and the PTO is not equipped to test the myriad methods of making structure in a device claim.  Using common processes such as “etching” or “forming” do not distinguish from the Marandi reference in the context of claim 21.  Further, Marandi itself discusses etching processes ([0031], [0047], [0109]) although not necessarily for the “pump” or “waveguide” sub-elements.  For these reasons, claim 21 is anticipated by Marandi ‘131 in terms of structural features and the same intended function as in claim 1 above.
Regarding dependent claim 22, the device of Marandi serves to be a frequency converter (OPO, Title and ABS) and is quantum in a frame of reference, which meets all structure of claim 22.  
Regarding claim 23, lithium niobate can be used for the material in Marandi (Fig. 8, 14A, para [0070]).
Regarding claim 24, at least gallium arsenide is given as an example of a material ([0070]).
Regarding claim 25, the PPLN material example in Marandi (Figs. para [0070], [0086], apply electric field, ferroelectric, etc.) meets the crystalline orientation for periodic inversion with an electric field capable to be applied to the PPLN.
Regarding claims 26-27, at least optical parametric oscillation is discussed in Marandi for a nonlinear process that can be used in the microring resonator to output a OPO signal.
Regarding claim 28, the element in Figs. 6, 8, 14A-14C meets the structure of a waveguide and a “bus” waveguide, as it coupled to and from the resonator, which meets all structure of claim 28.  
Regarding claim 29, the shape of Fig. 6 is shaped with tapers along its length (at the coupling areas).
Regarding claim 30, the waveguide can be coupled to a pump (“pump” ABS).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B-D and N:

-Reference B to Dorche ‘662 is pertinent to quasi transverse electric modes created in a waveguide coupled resonator (Fig. 9; para [0027] – [0028]; claim 6).
-Reference C to Srinivasan ‘805 is pertinent to an OPO with bus waveguide and ring resonator formed with a Kerr nonlinear medium in a photonic integrated circuit.
-Reference D to Liscidini ‘046 is pertinent to nonlinear optical light generators using multiple looped resonators and bus waveguides coupled to either/both end.
-Reference N to Luo CN ‘054 is pertinent to a frequency comb generation device using a pulley / coupler and microring resonator with nonlinear properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             September 9, 2022